Name: 83/369/EEC: Council Decision of 25 July 1983 adjusting the amounts made available to the European Development Fund (1979) for the ACP States and for the overseas countries and territories (Antigua-and-Barbuda and Belize)
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-28

 Avis juridique important|31983D036983/369/EEC: Council Decision of 25 July 1983 adjusting the amounts made available to the European Development Fund (1979) for the ACP States and for the overseas countries and territories (Antigua-and-Barbuda and Belize) Official Journal L 204 , 28/07/1983 P. 0059 - 0060*****COUNCIL DECISION of 25 July 1983 adjusting the amounts made available to the European Development Fund (1979) for the ACP States and for the overseas countries and territories (Antigua-and-Barbuda and Belize) (83/369/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Internal Agreement on the financing and administration of Community aid (1), hereinafter referred to as the 'Internal Agreement', as amended by Decision 81/558/EEC (2) and Internal Agreement 82/608/EEC (3), and in particular Article 1 (4) thereof, Having regard to the proposal from the Commission, Whereas Antigua and Belize, which were formerly associated with the Community under Council Decision 80/1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community (4), gained independence under the names of Antigua-and-Barbuda and Belize respectively and acceded to the second ACP-EEC Convention; Whereas, in accordance with Article 1 (4) of the Internal Agreement, the amounts laid down for the overseas countries and territories in Article 1 (3) (b) of the said Agreement should be reduced and the amounts laid down for the ACP States in Article 1 (3) (a) should be correspondingly increased; Whereas account should be taken of Decision 81/558/EEC, adopted between the signature and the entry into force of Internal Agreement 82/608/EEC, and each of the amounts laid down in Article 1 (3) (a) first and third lines of the Internal Agreement should be increased by 10 million ECU, HAS DECIDED AS FOLLOWS: Article 1 Article 1 (3) of the Internal Agreement is hereby replaced by the following: '3. The amount stated in paragraph 2 shall be allocated as follows: (a) 4 645,2 million ECU for the ACP States, comprising: - 2 997,7 million ECU in the form of grants, - 524,5 million ECU in the form of special loans, - 284 million ECU in the form of risk capital, - 557 million ECU in the form of transfers pursuant to Title II, Chapter 1 of the Convention, - 282 million ECU in the form of the special financing facility pursuant to Title III, Chapter 1 of the Convention; (b) 66,8 million ECU for the countries and territories, comprising: - 39,3 million ECU in the form of grants, - 20,5 million ECU in the form of special loans, - 7 million ECU in the form of risk capital, - (for the record) in the form of the special financing facility pursuant to the provisions of the Decision relating to mining products; (c) 9 million ECU in the form of transfers for the countries and territories, pursuant to those provisions of the Decision which concern the system for stabilizing export earnings.' Article 2 This Decision shall apply from 1 July 1983. Done at Brussels, 25 July 1983. For the Council The President C. SIMITIS (1) OJ No L 347, 22. 12. 1980, p. 210. (2) OJ No L 203, 23. 7. 1981, p. 47. (3) OJ No L 247, 23. 8. 1982, p. 26. (4) OJ No L 361, 31. 12. 1980, p. 1.